/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul D. Amrozowicz (Reg. No. 45,264) on 4/26/22.

The application has been amended as follows: 


	1. A method of controlling a plurality of compressor inlet guide vanes of a gas turbine engine in an aircraft, the method comprising the steps of: 
supplying, to a compressor inlet guide vane control algorithm that is implemented in [[and]]an engine control unit that is coupled to the gas turbine engine, an inlet temperature value that is at least representative of a sensed engine inlet total temperature; 
sensing, with one or more sensors, one or more gas turbine engine parameters during operation of the gas turbine engine; 
processing the one or more gas turbine engine parameters, in the engine control unit, to determine an inlet temperature modifier value, the inlet temperature modifier value being an estimate of a difference between the sensed engine inlet total temperature and an actual engine inlet total temperature; 
adding, in the engine control unit, the inlet temperature modifier value to the inlet temperature value to derive a modified engine inlet total temperature; 
using the modified engine inlet total temperature in the compressor inlet guide vane control algorithm; and 
controlling the compressor inlet guide vanes using the compressor inlet guide vane control algorithm.  

2. The method of claim 1, wherein the one or more gas turbine engine parameters include at least one or more of a sensed compressor discharge pressure, a sensed fuel flow, a sensed turbine temperature, and a sensed shaft torque.  

3. The method of claim 2, further comprising: 
comparing one or more of the sensed compressor discharge pressure, the sensed fuel flow, the sensed turbine temperature, and the sensed shaft torque to an expected [[values]]value of compressor discharge pressure, an expected value of fuel flow, [[and ]]an expected value of turbine temperature, and an expected value of shaft torque respectively; and 
determining or using the temperature modifier value only when one or more of: 
(i) the sensed compressor discharge pressure differs from the expected value of compressor discharge pressure by a first predetermined magnitude, 
(ii) the sensed fuel flow differs from the expected value of fuel flow by a second predetermined magnitude, 16UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. H219128 (002.4989) 
(iii) the sensed turbine temperature differs from the expected value of turbine temperature by a third predetermined magnitude, and 
(iv) the sensed shaft torque differs from the expected value of shaft torque by a fourth predetermined magnitude.  

4. The method of claim 1, further comprising: 
determining if two or more of the gas turbine engine parameters oppositely vary; and 
invoking conflict logic that sets the inlet temperature modifier value to zero when the two or more of the gas turbine engine parameters oppositely vary.  

5. The method of claim 1, wherein the one or more gas turbine engine parameters include an engine inlet total temperature.  

6. The method of claim 5, wherein the engine inlet total temperature is [[a]]the sensed engine inlet total temperature supplied from an engine inlet total temperature sensor, and wherein the method further comprises: 
processing the sensed engine inlet total temperature through a limiting and filtering algorithm to supply a filtered and limited total temperature; 
filtering the sensed engine inlet total temperature through a lead filter to supply an estimated true temperature; and 
comparing the filtered and limited total temperature to the estimated true temperature to determine the inlet temperature modifier value.  

7. The method of claim 6, further comprising:
determining or using the temperature modifier value only when the estimated true temperature exceeds the filtered and limited total temperature by a predetermined magnitude.  

8. A system for controlling a plurality of compressor inlet guide vanes of a gas turbine engine in an aircraft, the system comprising: 
an engine data source configured to supply an engine data representative of one or more sensed gas turbine engine parameters; and 
an engine control unit configured to implement a compressor inlet guide vane control algorithm, the engine control unit coupled to receive the engine data from the engine data source and an inlet temperature value that is at least representative of a sensed engine inlet total temperature, the engine control unit configured to: 
(i) supply the inlet temperature value to the compressor inlet guide vane control algorithm, 
(ii) process the one or more sensed gas turbine engine parameters to determine an inlet temperature modifier value, the inlet temperature modifier value being an estimate of a difference between the sensed engine inlet total temperature and an actual engine inlet total temperature, 
(iii) add the inlet temperature modifier value to the inlet temperature value to derive a modified engine inlet total temperature, 
(iv) use the modified engine inlet total temperature in the compressor inlet guide vane control algorithm, and 
(v) control the compressor inlet guide vanes using the compressor inlet guide vane control algorithm.  

9. The system of claim 8, wherein: 
the engine data source comprises a plurality of sensors; and 
each sensor is operable to sense a respective parameter of the one or more sensed gas turbine engine parameters during operation of the gas turbine engine.  

10. The system of claim 9, wherein the plurality of sensors includes one or more of: 
a compressor discharge pressure sensor; 
a fuel flow sensor; 
a turbine temperature sensor; and 
a shaft torque sensor.  

11. The system of claim 9, wherein the engine control unit is further configured to: 
compare one or more of a sensed compressor discharge pressure, a sensed fuel flow, a sensed turbine temperature, and a sensed shaft torque to an expected [[values]]value of compressor discharge pressure, an expected value of fuel flow, [[and ]]an expected value of turbine temperature, and an expected value of shaft torque respectively; and 
determine or use the  temperature modifier value only when one or more of: 
(i) the sensed compressor discharge pressure differs from the expected value of compressor discharge pressure by a first predetermined magnitude, 
(ii) the sensed fuel flow differs from the expected value of fuel flow by a second predetermined magnitude, 
(iii) the sensed turbine temperature differs from the expected value of turbine temperature by a third predetermined magnitude, and 
(iv) the sensed shaft torque differs from the expected value of shaft torque by a fourth predetermined magnitude.  

12. The system of claim 8, wherein the engine control unit is further configured to: 
determine if two or more of the sensed gas turbine engine parameters are oppositely varying; and 
invoke conflict logic that sets the inlet temperature modifier value to zero when the two or more of the sensed gas turbine engine parameters oppositely vary.  

13. The system of claim 8, wherein: 
the engine data source comprises [[and]]an engine inlet total temperature sensor that supplies [[a]]the sensed engine inlet total temperature; and 
the engine control unit is further configured to: 
process the sensed engine inlet total temperature through a limiting and filtering algorithm to supply a filtered and limited total temperature, 
filter the sensed engine inlet total temperature through a lead filter to supply an estimated true temperature, and 
compare the filtered and limited total temperature to the estimated true temperature to determine the inlet temperature modifier value[[,]].  

14. The system of claim 13, wherein the engine control unit is further configured to determine or use the  temperature modifier value only when the estimated true temperature exceeds the filtered and limited total temperature by a predetermined magnitude.  

15. A system, comprising: 
a gas turbine engine including a compressor section and a plurality of compressor inlet guide vanes, the plurality of compressor inlet guide vanes [[response]]respond to guide vane commands to move to commanded guide vane positions; 
an engine data source in operable communication with the gas turbine engine and configured to supply an engine data representative of one or more sensed gas turbine engine parameters; and 
an engine control unit in operable communication with the gas turbine engine and the engine data source and configured to implement a compressor inlet guide vane control algorithm, the engine control unit coupled to receive the engine data from the engine data source and an inlet temperature value that is at least representative of a sensed engine inlet total temperature, the engine control unit configured to: 
(i) supply the inlet temperature value to the compressor inlet guide vane control algorithm, 
(ii) process the one or more sensed gas turbine engine parameters to determine an inlet temperature modifier value, the inlet temperature modifier value being an estimate of a difference between the sensed engine inlet total temperature and an actual engine inlet total temperature, 
(iii) add the inlet temperature modifier value to the inlet temperature value to derive a modified engine inlet total temperature, 
(iv) use the modified engine inlet total temperature in the compressor inlet guide vane control algorithm, and 
(v) control the compressor inlet guide vanes using the compressor inlet guide vane control algorithm.  

16. The system of claim 15, wherein the engine data source comprises a plurality of sensors, the plurality of sensors includes one or more of: 
a compressor discharge pressure sensor; 
a fuel flow sensor; 
a turbine temperature sensor; and 
a shaft torque sensor.  

17. The system of claim 16, wherein the engine control unit is further configured to: 
compare one or more of a sensed compressor discharge pressure, a sensed fuel flow, a sensed turbine temperature, and a sensed shaft torque to an expected [[values]]value of compressor discharge pressure, an expected value of fuel flow, [[and ]]an expected value of turbine temperature, and an expected value of shaft torque respectively; and 
determine or use the  temperature modifier value only when one or more of: 
(i) the sensed compressor discharge pressure differs from the expected value of compressor discharge pressure by a first predetermined magnitude, 
(ii) the sensed fuel flow differs from the expected value of fuel flow by a second predetermined magnitude, 
(iii) the sensed turbine temperature differs from the expected value of turbine temperature by a third predetermined magnitude, and 
(iv) the sensed shaft torque differs from the expected value of shaft torque by a fourth predetermined magnitude.  

18. The system of claim 15, wherein the engine control unit is further configured to: 
determine if two or more of the sensed gas turbine engine parameters are oppositely varying; and 
invoke conflict logic that sets the inlet temperature modifier value to zero when the two or more of the sensed gas turbine engine parameters oppositely vary.  

19. The system of claim 15, wherein: 
the engine data source comprises [[and]]an engine inlet total temperature sensor that supplies [[a]]the sensed engine inlet total temperature; and 
the engine control unit is further configured to: 
process the sensed engine inlet total temperature through a limiting and filtering algorithm to supply a filtered and limited total temperature, 
filter the sensed engine inlet total temperature through a lead filter to supply an estimated true temperature, and 
compare the filtered and limited total temperature to the estimated true temperature to determine the inlet temperature modifier value[[,]].  

20. The system of claim 19, wherein the engine control unit is further configured to determine or use the  temperature modifier value only when the estimated true temperature exceeds the filtered and limited total temperature by a predetermined magnitude.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Colavincenzo et al. (U.S. 2018/0050809) is considered the closest prior art.  Colavincenzo discloses a method (Figs. 1, 4A-4B, 7, and Para 101) of controlling compressor inlet guide vanes (48, variable stator guide vanes - Para 101) of a gas turbine engine (16, dual-spool gas turbine engine - Para 92) in an aircraft (10, aircraft - Para 91), the method comprising the steps of: 
supplying, to a compressor inlet guide vane control algorithm (Para 101 (see Figs. 4A-4B and 7)) that is implemented in and engine control unit (50, electronic engine controller - Para 95) that is coupled to the gas turbine engine (16)(see Fig. 2), an inlet temperature value that is at least representative of sensed engine inlet total temperature (Para 97 - “…sensor 52A may comprise a temperature sensor configured to provide a signal to EEC 50 that is indicative of the temperature of the air at inlet 46 of engine 16. For example, sensor 52A may comprise a total air temperature probe …”); 
sensing, with one or more sensors (52A, sensor - Para 97), one or more gas turbine engine parameters (Para 97 - “…sensor 52A may comprise a temperature sensor configured to provide a signal to EEC 50 that is indicative of the temperature of the air at inlet 46 of engine 16…”; Para 123 - “…receiving a value of a sensed parameter 64 useful in controlling first engine 16A…Sensed parameter 64 may be indicative of…a temperature of the air at inlet 46 of first engine 16A…”) during operation of the gas turbine engine (16); 
processing the one or more gas turbine engine parameters, in the engine control unit (50), to determine an inlet temperature modifier value (62, bias - Para 123 (a type of inlet temperature modifier value as described in Para 123 - “…receiving a value of a sensed parameter 64…adding bias 62 to the value …Sensed parameter 64 may be indicative of one of : a temperature of the air at inlet 46 of first engine…”))(Para 123 - “…Bias 62 may be determined based on sensed parameter 64…”), 
adding, in the engine control unit (50), the inlet temperature modifier value to the inlet temperature value to derive a modified engine inlet total temperature (see Fig. 7, step 704 and Para 123); 
using the modified engine inlet total temperature in the compressor inlet guide vane control algorithm (see Fig. 7, step 706 and Para 123); and 
controlling the compressor inlet guide vanes using the compressor inlet guide vane control algorithm (see Figs. 4A-4B at elements 68 and 48).  
Claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “the inlet temperature modifier value being an estimate of a difference between the sensed engine inlet total temperature and actual engine inlet total temperature” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-20.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roach et al. (U.S. 2019/0032557) discloses a method of controlling compressor inlet guide vanes using an engine inlet total temperature (see Fig. 2).
Brivet et al. (U.S. 2009/0306927) discloses a method of determining total temperature in an aircraft (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        5/12/22